

MASTER SERVICES AGREEMENT
 
(PEO Services)
 
This MASTER SERVICES AGREEMENT (“Master Agreement”) is entered into on August
27, 2010, between TSE-PEO, Inc., a New York corporation (“Tri-State” or “TSE”)
and Corporate Resource Services, Inc., a Delaware corporation
(“CRS”).  Capitalized terms used in this Master Agreement that are not defined
in the Master Agreement are as defined in the attached Terms and Conditions,
which are hereby incorporated by reference and made a part of this Master
Agreement.
 
WHEREAS, CRS is a holding company that, though its operating subsidiaries (the
“Operating Companies” or, individually, an “Operating Company”), is a  national
provider of diversified staffing, recruiting and consulting services, including
temporary staffing services, with a focus on light industrial services and
clerical and administrative support; and


WHEREAS, TSE is a professional employer organization and provides a range of
administrative and other services to employers, including to staffing companies
such as the Operating Companies (collectively referred to as “PEO Services”);
and


WHEREAS, TSE has provided PEO Services to CRS and to each of the existing
Operating Companies pursuant to client service agreements entered into between
TSE and each Operating Company; and


WHEREAS, TSE is an affiliate of Tri-State Employment Services, Inc, the majority
stockholder of CRS, and is therefore an affiliate of CRS; and


WHEREAS, CRS and TSE desire to enter into this Master Agreement to set out the
general terms and conditions that will apply to all PEO Services that may be
provided by TSE to CRS and to any Operating Company.


NOW THEREFORE, the parties agree as follows:


1.           Services to be Provided.
 
(a)             TSE agrees to provide to CRS and the Operating Companies, from
time to time at the request of CRS or an Operating Company, PEO Services in
accordance with the Terms and Conditions attached hereto and made a part of this
Master Agreement.  If CRS or an Operating Company requests TSE to provide PEO
Services, then TSE shall provide those PEO Services set forth on the attached
Schedule A (the “Services Schedule”), to either CRS or those Operating
Companies, as applicable, set forth on Schedule B attached hereto (as may be
amended from time to time).  The Services Schedule shall be subject to the terms
of this Master Agreement, including the Terms and Conditions.
 
[***] The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 

(b)             If CRS requests that TSE provide PEO Services to an Operating
Company (whether currently owned by CRS or hereafter formed or acquired), not
currently on Schedule B, Schedule B shall be amended accordingly to include such
Operating Company or CRS, if CRS seeks to obtain PEO Services from TSE.
 
(c)             Each Operating Company shall have the right to enter into such
agreements and arrangements with its customers and clients as it determines to
be appropriate in its sole discretion, and shall have the sole authority,
responsibility and discretion with regard to all matters relating to such
clients and customers.
 
2.           Fees and Payments.
 
(a)             Gross Wages.  CRS or the relevant Operating Company shall be
responsible for reimbursing TSE for all compensation paid to or on behalf of
Assigned Employees (“gross wages”) at pay rates agreed to by CRS or the relevant
Operating Company and TSE and set forth in the particular Services Schedule or
an addendum to the Services Schedule (as amended from time to time).  “Gross
wages” shall include all agreed on wages and compensation for the Assigned
Employees, including overtime, vacation, sick leave and holiday pay.
 
(b)             Administrative Fee.   CRS or the applicable Operating Company
shall pay to TSE an administrative fee equal to ***.
 
(c)             Most Favored Nations.  TSE agrees that all service fees and
other fees to be paid pursuant to Section 2(b) shall be consistent with the
service fees and other fees charged by independent third parties providing
comparable PEO Services in the geographic market and industry applicable to the
Assigned Employees and the Operating Company or CRS, as the case may be.  TSE
further covenants and agrees that the service fees and other fees to be charged
pursuant to Section 2(b), taken as a whole, shall be no higher than the service
fees and other fees, taken as a whole, charged by TSE or any affiliate of TSE to
any third party for comparable PEO Services in the geographic market and
industry applicable to the Assigned Employees.
 
3.           Exclusivity.  TSE and CRS confirm that TSE and its affiliates
currently provide, and will continue to provide, PEO Services to third parties,
and that CRS and any of the Operating Companies may obtain PEO Services from any
third party or may elect not to obtain PEO Services from TSE or from any other
party.
 
4.           Books and Records.  TSE hereby acknowledges that CRS and the
Operating Companies are obligated, pursuant to Section 404 of the Sarbanes-Oxley
Act of 2002, as amended (“Section 404”), to maintain adequate internal controls
and procedures for financial reporting and to assess the effectiveness of such
internal controls and procedures.  TSE agrees to cooperate with and assist CRS
with its obligations in connection with the PEO Services.   In furtherance of
the foregoing, TSE shall at all times during the term of this Master Agreement
maintain and keep books, records and accounts that, in reasonable detail,
accurately and fairly reflect all transactions, under this Master Agreement, and
each Service Schedule, between TSE, on the one hand, and CRS or any Operating
Company, on the other hand.  TSE hereby agrees to make such books, records and
accounts available to CRS, the Operating Companies, or their designees for
purposes of compliance with Section 404 and any other applicable laws or
regulations to which CRS or any Operating Company is subject.
 
[***] The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 

5.           Term.  This Master Agreement shall be effective as of August 22,
2010 and shall be in force through the later of December 31, 2011 or the last
date of expiration of a Service Schedule, and shall automatically be renewed for
successive one year periods (and for the length of the term of each Service
Schedule) unless either party gives the other not less than 60 days notice prior
to the applicable expiration date.
 
6.           Governing Law.  This Master Agreement, and each Service Schedule,
shall be governed by and construed in accordance with the laws of the State of
New York, applicable to contracts made and wholly performed in such state.   All
disputes arising under this Master Agreement or any Service Schedule shall be
resolved exclusively through arbitration as set forth in the Terms and
Conditions.
 
7.           Notices.  All notices and other communications required or
permitted under this Master Agreement shall be in writing, shall be delivered by
mail, reputable overnight courier, by personal delivery or by fax to the
addresses set forth on the signature page to this Master Agreement and shall be
effective when received.
 
8.           Counterparts.  This Master Agreement may be executed in more than
one counterpart, each of which shall be deemed to be an original and all of
which taken together shall be a single agreement.
 
9.           Amendments and Waivers.  Any amendment to this Master Agreement
shall be in writing executed on behalf of the parties.  Any waiver of any
provision of this Master Agreement or the Terms and Conditions shall be in
writing in order to be effective.
 
[Signatures on next page]
 
[***] The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Master Agreement as of the
date first set forth above.
 
TSE-PEO, Inc.
 
By:
/s/ Robert Cassera
Name/Title:  Robert Cassera/President
 
Notice Address:
160 Broadway, 15th Floor
New York, NY  10038
Fax No:  212-346-9601
Attn:  Robert Cassera
 
CORPORATE RESOURCE SERVICES, INC.
 
By:
/s/ Jay Schecter
Name/Title:  Jay Schecter/CEO and Secretary
 
Notice Address:
160 Broadway, 15th Floor
New York, NY  10038
Fax No:  212-346-9601
Attn:  Jay Schecter



[***] The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 